Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1, and 7-12, drawn to a porous polyurethane polishing pad and species II: the pore size at the maximum peak in the range of 50 to 60 µm in the reply filed on 4/20/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, and 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim setting forth a pore size at the maximum peak desired for a porous polyurethane polishing pad and not setting forth a composition which would meet such characteristics is invalid as vague and indefinite.  
Said claim is indefinite for claiming the invention in terms of physical properties rather than the chemical or structural features that produce said properties. Ex parte Slob, 157 USPQ 172, states, "Claims merely setting forth physical characteristics desired in an article, and not setting forth specific composition which would meet such characteristics, are invalid as vague, indefinite, and functional since they cover any conceivable combination of ingredients either presently existing or which might be discovered in the future and which would impart said desired characteristics.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1 and 12 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2012/0094586 to Huang et al. (hereinafter “Huang”).
Huang discloses a porous polyurethane polishing pad comprising a polyurethane matrix and a plurality of closed pores dispersed in the polyurethane matrix (abstract).  As shown in figure 3B, the maximum population of the pore size of 20 microns is about twice the maximum population of the pore size of 40 microns. 
Turning to Applicant’s disclosure, the pore size at the maximum peak is defined as the size of the pores that have the highest ratio of the sum of the cross-sectional areas thereof.  
Therefore, the examiner equates the pore size of 20 microns to the claimed pore size at the maximum peak having the highest ratio of maximum population and thus the highest ratio of the sum of the cross-sectional areas of the entire pores.  
As to claim 12, Huang does not explicitly disclose the porous polyurethane polishing pad having a polishing rate of silicon oxide of 0.6 to 0.99 when the polishing rate of tungsten is 1.  
However, it appears that the porous polyurethane polishing pad meet the structural limitation and chemistry set out in the claim.  The porous polyurethane polishing pad comprises a polyurethane matrix and a plurality of closed pores dispersed in the polyurethane matrix (abstract).  As shown in figure 3B, the maximum population of the pore size of 20 microns is about twice the maximum population of the pore size of 40 microns. The examiner equates the pore size of 20 microns to the claimed pore size at the maximum peak having the highest ratio of maximum population and thus the highest ratio of the sum of the cross-sectional areas of the entire pores.  
Hence, the examiner takes the position that a polishing rate of silicon oxide of 0.6 to 0.99 would be present when the polishing rate of tungsten is 1 because like material has like property.  This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  The burden is shifted to the applicant to show unobvious differences between the claimed product and the prior art product. 
	
	
Claims 1, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0022368 to Lee et al. (hereinafter “Lee”).
Lee discloses a porous polyurethane polishing pad having a polyurethane matrix and micropores having a pore size ranging from 50 to 80 microns dispersed in the polyurethane matrix (paragraph 57).  
The polishing pad further includes hollow spheres having a particle size of from 20 to 50 microns, from 80 to 150 microns or a combination thereof (paragraph 52).  The hollow spheres have a specific gravity of 0.1 to 0.4 g/cc (paragraph 52).  The hollow spheres form closed pores in addition to the micropores created by non-reactive gas (paragraph 36).   The hollow spheres are added in the polishing pad in an amount of 0.5 parts by weight based on the weight of the polishing pad (table 1, embodiment 10).  The examiner equates the pore size of 50-80 microns to the claimed pore size at the maximum peak. 
Lee does not explicitly disclose the micropores having a pore size ranging from 50 to 65 microns.  
In the case, where the claimed ranges overlap or touch the range disclosed by the prior art a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257,191 USPQ90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
The claim is not rendered unobvious because discovering the optimum or workable ranges involves only routine skill in the art.  Difference in the pore size of the micropores will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating the pore size of the micropores is critical or provides unexpected results.  
Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the micropores having a pore size in the range instantly claimed motivated by the desire to optimize the polishing performance.  This is in line with In re Aller, 105 USPQ 233 which holds discovering the optimum or workable ranges involves only routine skill in the art.  
As to claims 10 and 11, a porous polyurethane polishing pad having a polyurethane matrix and micropores having a pore size ranging from 50 to 80 microns dispersed therein (paragraph 57).  
The polishing pad further includes hollow spheres having a particle size of from 20 to 50 microns (paragraph 52). The hollow spheres form closed pores with an average pore size of from 20 to 50 microns (paragraph 36). The micropores hence have a pore size which is greater than the pore size of the close pores.  
Lee does not explicitly disclose the pore size of the micropores is larger than the pore size of the closed pores by 10 to 60 microns.  
Again, the claim is not rendered unobvious because discovering the optimum or workable ranges involves only routine skill in the art.  Difference in the pore size of the micropores and the pore size of the closed pores by 10 to 60 microns will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such the difference is critical or provides unexpected results.  
Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the pore size of the micropores which is larger than the pore size of the closed pores by 10 to 60 microns motivated by the desire to optimize the polishing performance.  This is in line with In re Aller, 105 USPQ 233 which holds discovering the optimum or workable ranges involves only routine skill in the art.  
As to claim 12, Lee does not explicitly disclose a polishing rate of silicone oxide of 0.6 to 0.99 when the polishing rate of tungsten is 1.  However, it appears that the polishing pad of Lee meets all structural limitations and chemistry set out in Applicant’s disclosure.
The porous polyurethane polishing pad comprises a polyurethane matrix and micropores having a pore size ranging from 50 to 80 microns dispersed therein (paragraph 57).  
The polishing pad further includes hollow spheres having a particle size of from 20 to 50 microns, from 80 to 150 microns, or a combination thereof (paragraph 52).  The hollow spheres have a specific density of 0.1 to 0.4 g/cc (paragraph 52).  The hollow spheres form closed pores in addition to the micropores created by a non-reactive gas (paragraph 36).   The hollow spheres are added in the polishing pad in an amount of 0.5 parts by weight based on the weight of the polishing pad (table 1, embodiment 10).  The examiner equates the pore size of 50-80 microns to the claimed pore size at the maximum peak. 
Therefore, the examiner takes position that the polishing rate of silicone oxide of 0.6 to 0.99 when the polishing rate of tungsten is 1 would be present because like material has property.  This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  The burden is shifted to the applicant to show unobvious differences between the claimed product and the prior art product. 

Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0273399 to Li et al. (hereinafter “Li”).
Li discloses a porous polyurethane polishing pad comprising a polyurethane matrix and 0.1 to 15 wt% of metal oxide particles incorporated therein (abstract).  The porous polyurethane polishing pad further has a first pore size maximum of 150 microns or less and a second pore size maximum of 50 microns or more (paragraph 35).  
Li does not explicitly disclose the polishing pad having the second pore size maximum of from 50 to 65 microns. 
In the case, where the claimed ranges overlap or touch the range disclosed by the prior art a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257,191 USPQ90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
The claim is not rendered unobvious because discovering the optimum or workable ranges involves only routine skill in the art.  Difference in second pore size maximum will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating the second pore size maximum is critical or provides unexpected results.  
Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the second pore size maximum in the range instantly claimed motivated by the desire to optimize the polishing performance.  This is in line with In re Aller, 105 USPQ 233 which holds discovering the optimum or workable ranges involves only routine skill in the art.  
As to claim 10, the polishing pad has average pore size of 50 to 150 microns (paragraph 32).  The pore size maximum is greater than the average pore size.  However, Li does not explicitly disclose the second pore size maximum is larger than the average pore size by 10 to 60 microns.  
Again, the claim is not rendered unobvious because discovering the optimum or workable ranges involves only routine skill in the art.  Difference in the second pore size maximum and the average pore size by 10 to 60 microns will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such the difference is critical or provides unexpected results.  
Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the second pore size maximum which is greater than the average pore size by 10 to 60 microns motivated by the desire to optimize the polishing performance.  This is in line with In re Aller, 105 USPQ 233 which holds discovering the optimum or workable ranges involves only routine skill in the art.  

Allowable Subject Matter
Claims 7-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
None of the prior art of record, individually or in combination, teach or suggest a porous polyurethane polishing pad with a recited structure set forth in the claim. Accordingly, the instant claims are deemed allowable. 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Hai Vo/
Primary Examiner
Art Unit 1788